Citation Nr: 1029971	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for residuals of right ankle 
injury.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1979 to November 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal at this 
time, preliminary review reveals that the information in the 
record before us is inadequate to make an informed determination, 
and discloses a need for further development prior to final 
appellate review.  In this regard, the Board is of the opinion 
that VA's duty to assist includes affording the Veteran a VA 
examination under the facts and circumstances of this case.

VA's duty to assist includes providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of Appeals 
for Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records (STRs) show 
that he broke his right ankle prior to entering active service 
and underwent surgery in the form of an open reduction internal 
fixation (ORIF) in August 1976.  X-rays at the time of entrance 
into service in October 1979 were normal.  

Following his entrance into service, in November 1981, the 
Veteran stepped off a curb and twisted his right ankle.  The 
doctor assessed a severe sprain, and an X-ray was negative for 
fracture.  Then, in July 1982, the Veteran reported that his 
right ankle had been hurting for 24 hours, and had started 
swelling.  On examination, there was no swelling, edema, or bone 
structure problems.  The Veteran was told to ice and elevate the 
ankle, and was given pain medication.  At the time of separation 
from service, in October 1982, crepitus of the right ankle was 
noted on his separation examination report.  

Following service, the Veteran complained of right ankle pain in 
May 2007.  He stated the pain was getting worse as he aged.  
Ultimately, he underwent a right ankle mass excision, talar 
arthroplasty, and tarsal tunnel injection in June 2008.  

The Veteran is competent to state that he has experienced ankle 
pain since active service, and, given the evidence above, the 
Board finds that VA's duty to assist includes affording the 
Veteran a VA examination to authoritatively determine the nature 
and extent of any pre-service right ankle disability, whether any 
pre-existing disability was aggravated by service, or whether his 
current ankle condition had its origin in disability which was 
incurred in or is causally related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA 
examination to determine the causation or 
etiology of his current right ankle disorder(s).  
Any and all studies deemed necessary, including 
X-rays, should be completed.  The claims file, 
including a copy of this Remand, must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such 
review was accomplished.  The examiner should 
specifically note the documented history of the 
Veteran's pre-service ankle injury and surgery, 
as well as his in-service ankle injuries.  The 
examiner should be asked to provide an opinion 
with regard to the following questions:

a.  Do the records show clear and unmistakable 
evidence (that is, a very high likelihood, 
much greater than a 50-50 degree of 
probability) that the Veteran had a right 
ankle disability which pre-existed his 
entrance into military service, and, if so, 
what was the nature of such disability?

b.  Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) that 
the pre-service disability was aggravated by 
active service, and, if so, what was the pre-
existing baseline level of the disability 
prior to such aggravation?
      
i.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.  
      
ii.  Note:  The term "aggravated" in 
this context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the 
baseline level of disability.

c.  Finally is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current right ankle 
disability had its origin in a disability 
which was incurred in or is causally related 
to active service, and, if so, was such 
disability superimposed upon or separate from 
any pre-service disability?

2.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence.  
If the benefit sought is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

